Citation Nr: 0109599	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-10 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $766.33.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1983 and from September 1985 to June 1992.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 decision by the Committee on 
Waivers and Compromises (Committee) of the Winston-Salem, 
North Carolina RO, which denied the veteran's request for 
waiver of recovery of an overpayment of compensation benefits 
on the basis that recovery would not be against equity and 
good conscience. 


REMAND

A review of the record reveals that a 10 percent disability 
evaluation for degenerative disc disease of the lumbar spine, 
a 0 percent disability evaluation for residuals of a 
fractured left fifth finger, a 10 percent disability 
evaluation for a left knee disability and a 10 percent 
disability evaluation for residuals of Wolff-Parkinson-White 
syndrome have been in effect since June 16, 1992.  The 
veteran's combined evaluation has been 30 percent since June 
16, 1992.

The overpayment was created by a July 1999 RO letter that 
retroactively reduced the veteran's service-connected 
disability compensation (in accordance with 38 C.F.R. § 
3.665) to 10 percent, effective April 10, 1999.  According to 
the statement of the case, the reduction in compensation was 
ordered after the RO learned that the veteran was 
incarcerated as the result of a conviction for a felony.

The veteran contends, in essence, that the creation of the 
debt at issue was the result of VA administrative error.  
Sole administrative error connotes that the appellant neither 
had knowledge of nor should have been aware of the erroneous 
award.  Further, neither the veteran's actions nor his 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b)(9)(10) (West 
1991); 38 C.F.R. § 3.500(b)(2) (2000).  The veteran asserts 
that he had informed VA of his incarceration in a timely 
manner.  In addition, the veteran asserts that the RO "took 
an unreasonable time" to act on this information.

The Board notes that the RO has not yet addressed the issue 
of administrative error.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has concluded that 
it is improper to adjudicate an application for waiver 
without first determining the lawfulness of the debt 
asserted.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
See also VAOPGCPREC 6-98 (April 24, 1998).  Although this 
holding pertained to an overpayment under the loan guaranty 
program, the Board finds this sufficiently persuasive to 
warrant further adjudicative action.

In addition, review of the claims folder shows that the 
statement of the case (SOC) provided to the veteran, while 
containing the applicable regulation (particularly 38 C.F.R. 
§ 1.965), did not contain a discussion of how each of the 
elements of the equity and good conscience standard affected 
the RO's decision.  According to 38 C.F.R. § 19.29, a SOC 
must be complete enough to allow the appellant to present 
written and/or oral arguments before the Board.  It must 
contain a summary of the applicable laws and regulations, 
with appropriate citations, a discussion of how such laws and 
regulations affect the determination, and the determination 
and reasons for the determination of the agency of original 
jurisdiction with respect to which disagreement has been 
expressed.  In the present case, it is evident that the SOC 
is inadequate, as the RO failed to discuss how each element 
of the equity and good conscience standard affected its 
determination. 

Furthermore, the record shows that the veteran most recently 
submitted a financial status report in February 2000.  It 
would be useful to obtain a current financial status report 
to determine how the veteran's circumstances have changed 
since February 2000.

On a final note, prior to adjudicating the veteran's claim, 
VA must ensure that it has fulfilled its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Such a duty is statutory in nature and was amended by 
H.R. 4864, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Under the circumstances of this case, the Board has no 
recourse but to REMAND this case to the RO for the following 
action: 

1.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.

2.  Thereafter, the RO should formally 
adjudicate the issue of whether the 
overpayment charged to the veteran was 
properly created, to include a 
determination as to whether the 
overpayment of benefits was the result of 
sole VA error under 38 C.F.R. § 
3.500(b)(2).

3.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should review the issue of 
entitlement to waiver of recovery of an 
overpayment, if otherwise in order.  If 
the claim continues to be denied, the RO 
should provide the veteran with a 
supplemental statement of the case (SSOC) 
that accurately reflects the reasons for 
its decision and contains a recitation of 
the applicable laws and regulations 
insofar as claims for waiver of recovery 
of overpayments are concerned.  The SSOC 
should provide the pertinent laws and 
regulations, to include 38 U.S.C.A. §§ 
5112, 5302 (West 1991) and 38 C.F.R. 
§§ 1.963, 1.965, 3.500(b)(2) (2000), and 
a discussion of how each of the elements 
in these laws and regulations affected 
the RO's determination.  The veteran 
should be given the opportunity to 
respond to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



